Case 1:18-cr-00272-EGS Document9 Filed 10/11/18 Page 1of 8

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

27h.
UNITED STATES OF AMERICA : No.: 18-cr-4@ (EGS) F I L E D
OCT 41 2018
UNDER SEAL
Vv. Clerk, U.S. District & Bankruptcy

Courts for the District of Columbia

AARON WILLIS,

Defendant.

 

STATEMENT OF OFFENSE IN SUPPORT OF GUILTY PLEA

I. Summary of the Plea Agreement

Defendant Aaron Willis agrees to admit guilt and enter a plea of guilty to Bribery, in
violation of 18 U.S.C. § 201(b), which is charged by way of a one-count information. The penalty
for offense of Bribery is:

(A) amaximum term of imprisonment of 15 years;

(B) a fine not to exceed $250,000;

(C) a term of supervised release of not more than 3 years, after any period of

incarceration; and

(D) aspecial assessment of $100.

The United States Sentencing Guideline § 5E1.2 permits the Court to impose an additional
fine to pay the costs of imprisonment and any term of supervised release and/or probation.

Il. Elements of the offense of Bribery, in violation of 18 U.S.C. § 201 |
The essential elements of the underlying offense of Bribery, in violation of 18 U.S.C. §

201, each of which the Government must prove beyond a reasonable doubt are:

Page 1 of 8
Case 1:18-cr-00272-EGS Document9 Filed 10/11/18 Page 2 of 8

1. The defendant was a public official, as defined in 18 U.S.C. § 201(a)(1), or a person
selected to be a public official, as defined in 18 U.S.C. § 201(a)(2).

2. The defendant directly or indirectly demanded, sought, received, accepted, or
agreed to receive or accept a thing of value, either personally or for another person or entity.

3. The defendant sought, accepted, or agreed to accept the thing of value in return for
being influenced in the performance of an “official act,” as defined in 18 U.S.C. § 201(a)(3); being
influenced to commit or aid in committing or to collude in, or allow, or to make opportunity for
the commission of a fraud on the United States; or being induced to do an act or omit an act in
violation of his official duty.

4. The defendant acted corruptly.

UI. Statement of the Facts
1. The defendant Aaron Willis (hereinafter, the “Defendant” or “Willis”) was hired
by the District of Columbia Metropolitan Police Department (“MPD”) in September 2005 as a
customer service representative. Willis’s duties as a customer representative included answering
phones, assisting citizens at the front counter of a station, retrieving property and filing reports,
providing copies of reports to eligible citizens, and signing for property taken into departmental
custody.

2. During the course of his employment with MPD, Willis worked at the First District

police station, commonly referred to as “1D.”

3. On August 23, 2015, MPD began utilizing a system called COBALT. COBALT is

an online electronic record management system utilized by MPD to manage reports for all
incidents handled by MPD officers. Included in the types of reports accessible through the

COBALT system are MPD Traffic Crash Reports, formerly labeled as a Form MPD-10 (Traffic

Page 2 of 8
Case 1:18-cr-00272-EGS Document9 Filed 10/11/18 Page 3 of 8

Accident Report), that contain information about individuals involved in traffic crashes in the
District of Columbia, including their names, addresses, telephone numbers, and other identifying
information.

4, The Defendant was provided access to COBALT as part of his duties and
responsibilities with MPD. In order to gain access to COBALT, the Defendant used a unique
login that was assigned to him and a password that he created. At no point did Willis ever share
his COBALT login and password with anyone else.

5. Sometime prior to 2014, the Defendant met Marvin Parker (“Parker”) and Michelle
Cage (“Cage”). Parker and Cage both regularly came into the 1D station to obtain copies of
Traffic Crash Reports on many occasions when Willis was working. Willis would assist Cage
and Parker by providing them with Traffic Crash Reports from traffic crashes that occurred
throughout Washington, DC, in exchange for money.

6. On January 14, 2015, MPD issued MPD General Order No. 401.03, Traffic Crash
Reports, which was distributed to all MPD employees, including Willis. In particular, MPD
General Order No. 401.03 states, in relevant part, that only the following persons are permitted
to view and/or obtain free copies of a PD Form 10 at a district/element or at the Public Documents
Section: (1) A person involved in a crash; their spouse; or if a juvenile, their parent or guardian;
the owner of the vehicle; or his or her duly authorized agent; and (2) Investigators, attorneys,
and/or their staff representing a party involved in a crash.

7, Even after the issuance of MPD General Order No. 401.03, Willis continued to
provide Traffic Crash Reports to Cage and Parker in exchange for money. While at the 1D station,
Willis would log in COBALT, search for Traffic Crash Reports, export the Traffic Crash Reports,

and print out the reports to an MPD printer. MPD employees even complained to him about

Page 3 of 8
Case 1:18-cr-00272-EGS Document9 Filed 10/11/18 Page 4 of 8

occupying the MPD printers he used to print the Traffic Crash Reports. After a period of time,
Willis purchased paper and brought it into the 1D station to use when printing Traffic Crash
Reports.

8. In exchange for providing Parker and Cage copies of Traffic Crash Reports, each
offered to pay Willis money. Parker paid Willis approximately $200 per week, regardless of the
total amount of Traffic Crash Reports he provided. Cage paid Willis based upon the total number
of reports he provided. Thus, Willis was incentivized to provide Cage with more reports than he
would send to Parker. Indeed, Willis even came into the 1D station on his days off in order to
download and print (and later email) reports for Cage because she was paying him based on
volume.

9. Willis communicated with Cage by cell phone, number 202-609-2384. At some
point in 2017, Willis decided to start emailing the reports from his personal email address,
smartandsharpe25@yahoo.com, to Cage and Parker in order to avoid detection of his activities
by MPD’s Internal Affairs Division. On a typical work day, Willis would enter the 1D station
and login to a computer. Thereafter, he would login to the COBALT application. From within
the COBALT application, Willis searched for approved traffic crash reports for a specified date
or date range. Once Willis pulled up the reports on the system, he would export the reports and
save the file to his computer’s hard drive. Finally, Willis would email the exported reports that
he saved on his hard drive to Cage at her email address, michellecage98@yahoo.com, and Parker
at his email address, rpminternationall@gmail.com. Sometimes, Willis received specific
requests from Cage to provide her with traffic crash reports where injuries were reported.

Occasionally, Cage contacted Willis to request information about specific individuals who were

Page 4 of 8
Case 1:18-cr-00272-EGS Document9 Filed 10/11/18 Page 5of8

involved in traffic crashes or request reports associated with a specific central complaint number
(“CCN”).

10. Willis kept track of the reports he sent to Cage by writing down the CCN for
each report. Then, Willis would communicate with Cage and schedule a time to meet with her to
receive payment for the reports he emailed to her. Sometimes Willis met Cage near her home in
Fort Washington, Maryland. Other times Cage would come to Willis’s home in Washington,
D.C. to pay him. Yet other times, Willis and Cage would meet at a mutually convenient location.
Cage always paid Willis with cash, with amount of payment ranging between $80 and $200,
approximately three to five times per week.

11. Parker came to Willis’s home on Sundays to pay him for the reports he provided
during the previous week. As discussed, Parker paid Willis $200 per week in cash for the reports.

12. On/June 7, 2017, MPD’s Office of Risk Management (ORM) released Audit 2017-
AUD-012; Audit of the PD Form 10-B Files (Application for a Traffic Crash Report) (the
“Audit”). The Audit was conducted because MPD received information from the District of
Columbia Bar’s Office of Disciplinary Council of the Committee on Anti-Solicitation for the
Trial Lawyers Association of Metropolitan Washington that District of Columbia lawyers,
through intermediaries known as “Runners,” were gaining access to MPD Traffic Crash Reports.
The information from these Traffic Crash Reports was then used in an effort to solicit the people
involved in the traffic crashes to become clients of the law firms within several days of the event,
in violation of 22 D.C. Code Section 3225.14.

13. During the course of the Audit, MPD’s ORM determined that between April 24,
2017, and May 24, 2017, Willis accessed more than 3,471 Traffic Crash Reports. A separate

audit was then conducted by MPD’s IAD which revealed that between June 1, 2017 and October

Page 5 of 8
Case 1:18-cr-00272-EGS Document9 Filed 10/11/18 Page 6 of 8

11,2017, Willis accessed Traffic Crash Reports 24,781 times, and exported Traffic Crash Reports
12,206 times.

14. On October 11, 2017, members of MPD’s IAD conducted a surveillance operation
on Willis. At approximately 4:50 p.m., Willis arrived at the 1D station. Willis then entered the
station and sat down at the front counter where he logged into an MPD computer using his login
credentials. After Willis accessed the MPD system, he logged into the COBALT system where
he accessed Traffic Crash Reports, exported the reports, downloaded them to the computer, and
then emailed the reports to both Parker and Cage. When Willis left the 1D station, IAD members
pulled over his vehicle and arrested him. At the time of his arrest, Willis was in possession of a
ledger containing a list of CCNs which corresponded with Traffic Crash Reports Willis had
emailed to Cage.

15. Before Willis’s arrest, he attempted to delete all emails from his account that were
sent to and received from Parker and Cage’s emails. Willis did this to avoid leaving a paper trail
related to his communications with Parker and Cage. Willis also contacted Parker and Cage and
informed them that he was arrested for providing Traffic Crash Reports to them.

16. ‘In total, between August 23, 2015, and October 11, 2017, Willis received in excess
of $40,000 from Cage and Parker as payment for providing them with Traffic Crash Reports.
During the entirety of this time period, Willis was a “public official” as defined in 18 U.S.C. §
201(a)(1), because he was an employee of MPD, a department of the District of Columbia
government. Willis received payments from both Cage and Parker in return for being influenced
in the performance of an official act in violation of his official duty, namely, accessing and
providing them with Traffic Crash Reports, and in doing so Willis acted corruptly.

17. The defendant admits that the at least $40,000.00 in bribes he personally obtained

Page 6 of 8
Case 1:18-cr-00272-EGS Document9 Filed 10/11/18 Page 7 of 8

as a result of the bribery scheme described above have been dissipated by him and cannot be
located upon the exercise of due diligence; have been transferred or sold to, or deposited with, a

third party; and/or have been placed beyond the jurisdiction of the Court.

Respectfully submitted,

JESSIE K. LIU
United States Attorney

a 472845

David Misler
D.C. Bar No. 991475
Assistant United States Attorney

 

Page 7 of 8
Case 1:18-cr-00272-EGS Document9 Filed 10/11/18 Page 8 of 8

DEFENDANT’S ACKNOWLEDGMENT

I have read this factual proffer, understand it, and agree that it is true and accurate. While
it is not a complete recitation of all that | did or all that I know, it represents some of my conduct
and some of my knowledge concerning my own involvement in illegal activity as well as the

activities of some of my co-conspirators. Nofhreats have been made to me nor.am I under the
influence of anything that could imped ility to underst: his factual proffer fully.
hon

Date: 6/u (Als o
TV] Aaron Willis, Defendant

ATTORNEY’S ACKNOWLEDGMENT

  

 

I have read each of the pages constituting this factual proffer, reviewed them with my

client, and discussed it with my client.
pate:| | ocKubey BLY

William Bonilla
Counsel for Defendant
